DETAILED ACTION

Status of Claims
Amendment filed October 21, 2021 is acknowledged.   
Claims 4-5, 11-12, and 15-20 have been cancelled by the applicant.
Claims 1-3, 6-10, and 13-14 are pending. 
Claims 1, 3, 8, and 10 have been amended.    
Claims 1-3, 6-10, and 13-14 are examined below.
Claims 1-3, 6-10, and 13-14 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed October 21, 2021 have been fully considered but they are not persuasive. 
First, applicant argues:
First, Applicant submits that Hurwitz fails to teach or suggest that the grids of interconnect frames of Hurwitz are each made of a one-piece base material that has a continuous planar top surface and a continuous planar bottom surface. Rather, Hurwitz teaches that the grids of interconnect frames can be fabricated by LTCC or HTCC, which typically requires formation of multilayers and machine operation (such as, cutting, milling, punching, embossing and so on). Thus, fabrication of Hurwitz does not start from a one-piece material without holes formed therein, as recited in claim 1.

However, the above claimed subject matter is not included in the specification or drawings whatsoever, and thus constitutes new matter.  Thus, applicant’s argument is moot.

Next, applicant argues:
Furthermore, Hurwitz teaches that the grids of interconnect frames has "conducting vias 24 running vertically there through". Thus, Hurwitz fails to teach or suggest a frame made of a base material that is formed entirely of a non-conductive material selected from a group consisting of glass, ceramic, sapphire and quartz, as recited in claim 1.

However, the above claimed subject matter is not included in the specification or drawings whatsoever, and thus constitutes new matter.  Thus, applicant’s argument is moot.

Next, applicant argues:
In addition, claim 1 also recites that the base material has a coefficient of thermal expansion ( CTE) that is in a range from 2 to 10 ppm/K. Applicant submits that the limitation on the CTE of the base material is not merely an inherent feature that occurs during the mode of operation of the device. Specifically, the typical CTEs can be in the range 5-50 ppm/K for materials used in the electronics industry. Applicant submits that the selection of the range (2 to 10 ppm/K) as recited in the claim is in synergy with the selection of the one-piece base material that has a continuous planar top surface and a planar bottom surface and is formed entirely of a non-conductive material. Thus, Applicant submits that the combination of the claimed range and all the other features defining the base material provides patentability to claim 1.

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Providing a one-piece base material for forming a framing member, wherein the base material has a continuous planar top surface and a continuous planar bottom surface, 
Forming the frame by forming a plurality of through-holes in the base material, the plurality of through-holes extending from the continuous planar top surface to the continuous planar bottom surface of the base material and are substantially perpendicular to both the continuous planar top surface to the continuous planar bottom surface, wherein the formation of the plurality of through-holes defines a plurality of continuous framing structures having the plurality of through-holes respectively,
Forming the frame member by forming a first though-hole and a second through-hole in the base material, both the first through-hole and the second through-hole extending from the continuous planar top surface to the continuous planar bottom ,
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  Includes “are substantially perpendicular to both the continuous planar top surface to the continuous planar bottom surface” where it appears “are substantially perpendicular to both the continuous planar top surface and to the continuous planar bottom surface”.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  Includes “are substantially perpendicular to both the continuous planar top surface to the continuous planar bottom surface” where it appears “are substantially perpendicular to both the continuous planar top surface and to the continuous planar bottom surface”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-10, and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or  

Regarding claim 1, the claim includes:
Providing a one-piece base material for forming a framing member, wherein the base material has a continuous planar top surface and a continuous planar bottom surface, 
However, this point is not supported by the specification.  There are no details provided in the specification regarding the formation of the framing member.  Rather, the specification states: 
“[0017] In one embodiment, the method of manufacturing a semiconductor device includes providing a framing member having a framing structure that define a plurality of through-holes through the framing member,”
“[0022] … [A]dhering a framing member to a supporting surface of a carrier substrate, where the framing member defines first and second through-holes through the framing member, and where the framing member comprises a framing structure that interposes the first and second through-holes;”
“[0038] … As illustrated, the framing member 202 defines a plurality of through-holes that are sized and shaped to allow for respective dies 206 to be positioned therein as shown in FIGS. 2A-2E.
[0048] … In this embodiment, the method of manufacturing a semiconductor device starts with a step 510 of providing a framing member having a framing structure that define a plurality of through-holes through the framing member.
“[0053] … [A]dhering a framing member to a supporting surface of a carrier substrate, where the framing member defines first and second through-holes through the framing member, and where the framing member comprises a framing structure that interposes the first and second through-holes[.]”

As shown above, nowhere in the specification, explicitly or implicitly, is a method of making a framing member including “providing a one-piece base material for forming a framing member, wherein the base material has a continuous planar top surface and a continuous planar bottom surface.”

Next, the claim includes:
Wherein the base material is formed entirely of a non-conductive material selected from a group consisting of glass, ceramic, sapphire and quartz;
However, this point is not supported by the specification.  The material of the framing member is described as one of glass, ceramic, sapphire or quartz in paragraphs 16, 38, 50, and 74, but never is there any mention that the base material which will become the framing member described as “entirely of a non-conductive material selected from a group consisting of glass, ceramic, sapphire and quartz.”

Next, the claim includes:
Forming the frame by forming a plurality of through-holes in the base material, the plurality of through-holes extending from the continuous planar top surface to the continuous planar bottom surface of the base material and are substantially perpendicular to both the continuous planar top surface to the continuous planar bottom surface, wherein the formation of the plurality of through-holes defines a plurality of continuous framing structures having the plurality of through-holes respectively.
However, nowhere in the specification are any details given describing the method by which through holes are made in the framing member.  

Regarding claim 2, the claim depends on claim 1, and thus inherits all the rejections therein.

Regarding claim 3, the claim depends on claim 1, and thus inherits all the rejections therein.

Regarding claim 6, the claim depends on claim 1, and thus inherits all the rejections therein.

Regarding claim 7, the claim depends on claim 6, and thus inherits all the rejections therein.

Regarding claim 8, the claim includes:
Providing a one-piece base material for forming a framing member, wherein the base material has a continuous planar top surface and a continuous planar bottom surface, 
However, this point is not supported by the specification.  There are no details provided in the specification regarding the formation of the framing member.  Rather, the specification states: 
“[0017] In one embodiment, the method of manufacturing a semiconductor device includes providing a framing member having a framing structure that define a plurality of through-holes through the framing member,”
“[0022] … [A]dhering a framing member to a supporting surface of a carrier substrate, where the framing member defines first and second through-holes through the framing member, and where the framing member comprises a framing structure that interposes the first and second through-holes;”
“[0038] … As illustrated, the framing member 202 defines a plurality of through-holes that are sized and shaped to allow for respective dies 206 to be positioned therein as shown in FIGS. 2A-2E.
[0048] … In this embodiment, the method of manufacturing a semiconductor device starts with a step 510 of providing a framing member having a framing structure that define a plurality of through-holes through the framing member.
“[0053] … [A]dhering a framing member to a supporting surface of a carrier substrate, where the framing member defines first and second through-holes through the framing member, and where the framing member comprises a framing structure that interposes the first and second through-holes[.]”

As shown above, nowhere in the specification, explicitly or implicitly, is a method of making a framing member including “providing a one-piece base material for forming a framing member, wherein the base material has a continuous planar top surface and a continuous planar bottom surface.”

Next, the claim includes:
Wherein the base material is formed entirely of a non-conductive material selected from a group consisting of glass, ceramic, sapphire and quartz;
However, this point is not supported by the specification.  The material of the framing member is described as one of glass, ceramic, sapphire or quartz in paragraphs 16, 38, 50, and 74, but never is there any mention that the base material which will become the framing member described as “entirely of a non-conductive material selected from a group consisting of glass, ceramic, sapphire and quartz.”

Next, the claim includes:
Forming the frame member by forming a first though-hole and a second through-hole in the base material, both the first through-hole and the second through-hole extending from the continuous planar top surface to the continuous planar bottom surface of the base material and are substantially perpendicular to both the continuous planar top surface to the continuous planar bottom surface, wherein the formation of the firth though-hole and the second through-hole defines a first continuous framing structure having the first through-hole and a second continuous framing structure having the second through-hole.
However, nowhere in the specification are any details given describing the method by which through holes are made in the framing member.  

Regarding claim 9, the claim depends on claim 8, and thus inherits all the rejections therein.

Regarding claim 10, the claim depends on claim 8, and thus inherits all the rejections therein.

Regarding claim 13, the claim depends on claim 8, and thus inherits all the rejections therein.

Regarding claim 14, the claim depends on claim 13, and thus inherits all the rejections therein.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-10, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites the limitation "the frame" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, “the frame” will be interpreted as “the framing member.

Regarding claim 2, the claim depends on claim 1, and thus inherits all the rejections therein.

Regarding claim 3, the claim depends on claim 1, and thus inherits all the rejections therein.

Regarding claim 6, the claim depends on claim 1, and thus inherits all the rejections therein.

Regarding claim 7, the claim depends on claim 6, and thus inherits all the rejections therein.

Regarding claim 8, the claim recites the limitation "the frame member" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, “the frame” will be interpreted as “the framing member”

Regarding claim 9, the claim depends on claim 8, and thus inherits all the rejections therein.

Regarding claim 10, the claim depends on claim 8, and thus inherits all the rejections therein.

Regarding claim 13, the claim depends on claim 8, and thus inherits all the rejections therein.

Regarding claim 14, the claim depends on claim 13, and thus inherits all the rejections therein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 


Claim(s) 1, 3, 6-8, 10, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurwitz et al. of record (US 9,374,059).

Regarding claim 1, Hurwitz teaches a method of manufacturing a semiconductor device, comprising: 
providing a one-piece base material for forming a framing member, wherein the base material has a continuous planar top surface and a continuous planar bottom surface (see Claim Rejections - 35 USC § 112 above), wherein the base material has a coefficient of thermal expansion (CTE) that is in a range from 2 to 10 ppm/K (column 3, lines 23-24), wherein the base material is formed entirely of a non-conductive material selected from a group consisting of glass, ceramic, sapphire and quartz (see Claim Rejections - 35 USC § 112 above);
forming the frame by forming a plurality of through-holes in the base material (see Claim Rejections - 35 USC § 112 above; column 9, lines 61-67; Figure 3), the plurality of through-holes extending from the continuous planar top surface (see Claim Rejections - 35 USC § 112 above) to the continuous planar bottom surface of the base material (see Claim Rejections - 35 USC § 112 above) and are substantially perpendicular to both the continuous planar top surface and to the continuous planar bottom surface (see Claim Rejections - 35 USC § 112 above), wherein the formation of the plurality of through-holes defines a plurality of continuous framing structures having the plurality of through-holes respectively (column 9, lines 61-67);
adhering the bottom surface of the framing member to a supporting surface of a carrier substrate (26),

encapsulating the framing member and the plurality of dies within an encapsulant (30), thereby resulting in a multi-die encapsulated layer, wherein the continuous space between each die and the framing member is filled by the encapsulant (Figure 5);
removing the carrier substrate from the multi-die encapsulated layer (Figure 7);
forming a redistribution layer (RDL) on the dies of the multi-die encapsulated layer, thereby resulting in a multi-die panel (Figure 14); and
dicing the multi-die panel along the plurality of continuous framing structures to obtain separate semiconductor devices, wherein each die remains surrounded by the respective continuous framing structure after the dicing (2q).

Regarding claim 3, Hurwitz teaches the plurality of dies each have a CTE of about 3 ppm/K: 
the expression
“the plurality of dies each have a CTE of about 3 ppm/K”

is taken to be an inherent feature that occurs during the mode of operation of the device.  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. 

The device, as described above, will function this way due to its physical construction.  Patentable weight can only be ascribed to the physical construction of the device, without regard for the operational mode or features inherent therein. 

Regarding claim 6, Hurwitz teaches each of the plurality of dies comprises silicon (Official Notice is taken that the semiconductor die 20i comprises silicon).

Regarding claim 7, Hurwitz teaches the framing member has a coefficient of thermal expansion (CTE) that substantially matches the CTE of silicon:
the expression
“the framing member has a coefficient of thermal expansion (CTE) that substantially matches the CTE of silicon”

is taken to be an inherent feature that occurs during the mode of operation of the device.  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. 

The device, as described above, will function this way due to its physical construction.  Patentable weight can only be ascribed to the physical construction of the device, without regard for the operational mode or features inherent therein. 

Regarding claim 8, Hurwitz teaches a method of manufacturing a semiconductor device, comprising:
Claim Rejections - 35 USC § 112 above), wherein the base material has a coefficient of thermal expansion (CTE) that is in a range from 2 to 10 ppm/K (column 3, lines 23-24), wherein the base material is formed entirely of a non-conductive material selected from a group consisting of glass, ceramic, sapphire and quartz (see Claim Rejections - 35 USC § 112 above);
forming the frame member by forming a first through-hole and a second through-hole in the base material (see Claim Rejections - 35 USC § 112 above; column 9, lines 61-67; Figure 3), both the first through-hole and the second through-hole extending from the continuous planar top surface (see Claim Rejections - 35 USC § 112 above) to the continuous planar bottom surface of the base material (see Claim Rejections - 35 USC § 112 above) and are substantially perpendicular to both the continuous planar top surface to the continuous planar bottom surface (see Claim Rejections - 35 USC § 112 above), wherein the formation of the first through-hole and the second through-hole defines a first continuous framing structure having the first through-hole and a second continuous framing structure having the second through-hole;
adhering the bottom surface of the framing member to a supporting surface of a carrier substrate (26);
adhering first and second dies (20i) to the supporting surface of the carrier substrate within the respective first and second through-holes of the framing member (Figure 4), such that the first die is surrounded by the first continuous framing structure with a first continuous space between the first die and the first continuous framing structure and such that the second die is surrounded by the second continuous framing structure with a second continuous space between 
encapsulating the framing member and the first and second dies within an encapsulant (30), thereby resulting in a multi-die encapsulated layer, wherein the first continuous space and the second continuous space are filled by the encapsulant (Figure 5);
removing the carrier substrate from the multi-die encapsulated layer (Figure 7);
forming a redistribution layer (RDL) on the first and second dies of the multi-die encapsulated layer, thereby resulting in a multi-die panel (Figure 14); and
dicing the multi-die panel along the first continuous framing structure and the second continuous framing structure to obtain a first semiconductor device having the first die and a second semiconductor device having the second die, wherein the first die remains surrounded by the first continuous framing structure and the second die remains surrounded by the continuous second framing structure after the dicing (2q).

Regarding claim 10, Hurwitz teaches the first and second dies each have a CTE of about 3 ppm/K: 
the expression
“the first and second dies each have a CTE of about 3 ppm/K”

is taken to be an inherent feature that occurs during the mode of operation of the device.  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. 

The device, as described above, will function this way due to its physical construction.  Patentable weight can only be ascribed to the physical construction of the device, without regard for the operational mode or features inherent therein. 

Regarding claim 13, Hurwitz teaches each of the first and second dies comprises silicon (Official Notice is taken that the semiconductor die 20i comprises silicon).

Regarding claim 14, Hurwitz teaches the framing member has a coefficient of thermal expansion (CTE) that substantially matches the CTE of silicon:
the expression
“the framing member has a coefficient of thermal expansion (CTE) that substantially matches the CTE of silicon”

is taken to be an inherent feature that occurs during the mode of operation of the device.  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. 

The device, as described above, will function this way due to its physical construction.  Patentable weight can only be ascribed to the physical construction of the device, without regard for the operational mode or features inherent therein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz as applied to claims 1 and 8 above, respectively, and further in view of Lai et al. of record (US Pub. No. 2016/0358889; hereinafter “Lai”).   

Regarding claim 2, Hurwitz teaches the method of claim 1, but does not explicitly teach that the carrier (26) has a coefficient of thermal expansion (CTE) that substantially matches a CTE of the plurality of dies.

First, official notice is taken that the die (21i) of Hurwitz comprises silicon.  Second, Hurwitz discloses the claimed invention except for an adhesive polymer tape rather than a carrier substrate with a coefficient of thermal expansion that substantially matches a CTE of the plurality of dies (for example, a carrier substrate made of the same material, such as silicon).  Lai shows that a silicon carrier wafer is an equivalent structure known in the art (paragraph 33).  Therefore, because these two carriers were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a silicon carrier substrate for tape.

Regarding claim 9, Hurwitz teaches the method of claim 1, but does not explicitly teach that the carrier (26) has a coefficient of thermal expansion (CTE) that substantially matches a CTE of the first and second dies.

First, official notice is taken that the die (21i) of Hurwitz comprises silicon.  Second, Hurwitz discloses the claimed invention except for an adhesive polymer tape rather than a carrier substrate with a coefficient of thermal expansion that substantially matches a CTE of the plurality of dies (for example, a carrier substrate made of the same material, such as silicon).  Lai shows that a silicon carrier wafer is an equivalent structure known in the art (paragraph 33).  Therefore, because these two carriers were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a silicon carrier substrate for tape.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817